Citation Nr: 1403898	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-43 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date prior to May 4, 2009, for the grant of a 10 percent rating for the Veteran's service connected residuals of a partial tear of the left quadriceps sheath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that increased the Veteran's evaluation for this service connected disability to a 10 percent evaluation.  The Veteran disagrees with the effective date assigned for this disability.  A hearing was held before the undersigned Veterans Law Judge at the RO in June 2012.


FINDINGS OF FACT

1. On May 11, 2007, the Veteran filed an increased rating claim for his service connected residuals of a partial tear of the left quadriceps sheath.

2. A rating decision dated September 4, 2008, denied an increased rating for this claim.

3. In August 2009, within a year of the prior rating decision, the Veteran again requested an increased rating for this disability.

4. A December 2009 rating decision granted an increased rating for this claim, effective May 4, 2009, based on private medical records.

5. The Veteran's statements indicate that he filed a claim in May 11, 2007, based on increased symptomatology.

6. There was no formal or informal claim for an increased rating for this disability prior to the May 11, 2007 claim. 

7. With regard to this disability, there is no evidence of treatment showing an increase in severity within the year preceding the May 11, 2007.


CONCLUSION OF LAW

The criteria for an effective date of May 11, 2007, but no earlier, for the grant of a 10 percent rating for the Veteran's service connected residuals of a partial tear of the left quadriceps sheath have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the VCAA, before addressing the merits of a claim for VA disability benefits, the Board generally is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

As this claim deals with an effective date, the notice requirements of the VCAA have been met because the initial intended purpose of the notice has been served. Additional VCAA notice is not required concerning this "downstream" effective date element of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel  has clarified that no additional VCAA notice is required for a downstream issue, including regarding the effective date, and that a Court decision suggesting otherwise is not binding precedent. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004). Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Since the RO issued an SOC in September 2010 addressing the downstream earlier-effective-date claim, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. (2003).  The Board further finds that all relevant evidence identified by the record has been obtained, and that there is no indication of any further development that is necessary prior to adjudication of this appeal.

The Veteran claims that an earlier effective date is warranted for the grant of an increased rating for his service connected residuals of a partial tear of the left quadriceps sheath.  For the below reasons, the Board will grant an earlier effective date of May 11, 2007.

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The United States Court of Appeals for Veterans Claims has held that 38 U.S.C.A. § 5110(b)(2)  and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper, 10 Vet. App at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

The Board will therefore first determine the date of receipt of the Veteran's claim, and then proceed to consider whether the evidence showed entitlement prior to the assigned effective date for this disability.

Service connection was first granted in a June 1981 rating decision, and a noncompensable evaluation was assigned, effective January 15, 1981.  As new evidence was subsequently received, the matter of the appropriate disability was readjudicated in an August 1981 decision wherein entitlement to a compensable evaluation was denied.  As the Veteran did not express disagreement or a desire to appeal these decisions, they became final.  

The Veteran filed a new claim for an increased rating for this service connected disability on May 11, 2007.  A September 4, 2008 rating decision continued the Veteran's evaluation for this disability at a noncompensable evaluation.  

On August 14, 2009, the RO received a statement requesting an increased evaluation for this disability.  This was construed as a new claim, and following additional evidentiary development, the RO granted the Veteran a 10 percent increase for this disability in a December 2009 rating decision.  This rating decision noted the date of claim as being August 14, 2009, and assigned an effective date of May 4, 2009, as the date they felt private treatment records showed an increase in severity of the Veteran's condition.

The Board finds that a more appropriate effective date would be May 11, 2007.  Although the RO construed the Veteran's August 2009 statement as a new claim, the Board finds that this document could be liberally construed as a timely notice of disagreement with respect to the September 4, 2008 rating decision.  Therefore, the Board finds that the claim for an increased evaluation had remained pending since May 11, 2007.  

As such, under the law, the earliest the Veteran could be entitled to an effective date for his 10 percent evaluation would be either May 11, 2007, the date of claim, or up to one year prior, if it is factually ascertainable that the increase in severity took place during that year.  Considering the Veteran's complaints of pain and problems with his left quadriceps since filing the May 11, 2007, claim, the Board finds it reasonable to grant the Veteran an effective date of May 11, 2007, the date of his claim.  However, there is simply no evidence of record dated from May 2006 to May 2007 which would indicate an increase in severity of the Veteran's disability occurred, such that an effective date earlier than May 11, 2007 would be warranted.  The Veteran did submit private medical evidence from this period, however, it concerns other disabilities of the Veteran, such as hip osteoarthritis and other medical conditions.  There is simply no evidence of record showing an increase in severity of the Veteran's service connected disability until he filed a claim for such, stating increased severity of the disability, on May 11, 2007.  As such, the Board finds that date would be the more proper effective date for grant of increased rating for this disability.

In addition, the Board does note that the Veteran, in his notice of disagreement, asked for an even earlier effective date, of either January 1977, or either 1996 or more likely 1966; the letter appears to request 1966, but one statement refers to 1996, which may or may not be a typo.  However, the Board finds no legal basis for entitlement to an earlier effective date.  Initially, the Board points out that service connection cannot be granted as a matter of law until a Veteran separates from service, thus, under no circumstances could the Veteran ever have an effective date for this disability, of either service connection, or an increased rating, prior to January 1981.

Further, the Board points out that the Veteran was granted service connection for this disability at a noncompensable level in an June 1981 RO decision.  The Veteran did not appeal that decision, though he did request a reconsideration by submitting additional evidence in July 1981, and the claim was denied in August 1981, there is nothing of record from that time that could be reasonably construed as a timely notice of disagreement with respect to the disability rating or effective date assigned.  From that time, until May 11, 2007, there is no evidence of record indicating that the Veteran ever filed a claim for a higher evaluation.  As such, there is simply no basis on which to assign an effective date earlier than May 11, 2007.  As such, the Board finds that an effective date of May 11, 2007, but no earlier, is warranted for his 10 percent evaluation.


ORDER

Entitlement to an effective date of May 11, 2007, and no earlier, for the assignment of a 10 percent rating for the Veteran's service connected residuals of a partial tear of the left quadriceps sheath is granted.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


